ROBERTS, Justice,
dissenting.
I must dissent. Review of the record compels the conclusion that trial counsel was ineffective for failing to request an instruction to the jury on involuntary manslaughter. I would therefore vacate the judgment of sentence and remand for a new trial.
Counsel’s assistance is effective if the particular course chosen by counsel has some reasonable basis designed to effectuate his client’s interests. Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A.2d 349 (1967). In every criminal homicide prosecution under the Crimes Code a defendant is entitled, upon request, to an involuntary manslaughter instruction. Commonwealth v. Smith, 474 Pa. 559, 379 A.2d 96 (1977); Commonwealth v. Garcia, 474 Pa. 449, 378 A.2d 1199 (1977) (plurality opinion). Counsel’s failure to request the instruction, in light of the very strong evidence against his client, was incompatible with any theory of trial strategy. Thus, trial counsel’s assistance was constitutionally insufficient, and appellant is entitled to a new trial.
I note also my disagreement with the majority’s disposition of appellant’s claim that the remarks of the prosecutor at closing argument were unduly prejudicial. While there was no transcript made of the closing arguments, uncontradicted testimony at the PCHA hearing revealed that the prosecutor likened appellant’s actions to that of a “hit-man” or a “hit-man contract.”
*625It is well-settled that a prosecuting attorney may not “unfairly characterize and stigmatize the defendant.” Commonwealth v. Van Cliff, 483 Pa. 576, 397 A.2d 1173 (1979). Accord, Commonwealth v. Gilman, 470 Pa. 179, 368 A.2d 253 (1977) (prosecutor’s reference to defendant as “cold-blooded killer” impermissible); Commonwealth v. Capalla, 322 Pa. 200, 185 A. 203 (1936) (reversible error for prosecutor to call defendant a “cold-blooded killer”); ABA Project on Minimum Standards for Criminal Justice, Standards Relating to the Prosecution Function and the Defense Function (Approved Draft 1971) § 5.8. In my view, the prosecutor’s references here to a “hit-man” or “hit-man contract” were inflammatory and prejudicial and equally require relief.